DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 36-39, 41-42, 44, 46, 51-52, 54, 57 and 58 are objected to because of the following informalities:  
Within line 8 of claim 36, the phrase “a rear intermediate point” should be “the rear intermediate point”.
Regarding claims 37-39, 41-42, 52 and 54, please replace all instances of said or the balloon with “said inflatable balloon” or “the inflatable balloon” and all instances of said or the balloons with “said inflatable balloons” or “the inflatable balloons”.  Note that claim language should stay consistent throughout the claims.
Regarding claims 51-52 and 54, please replace all instances of said or the second balloon with “said second inflatable balloon” or “the second inflatable balloon” and all instances of said or the second balloons with “said second inflatable balloons” or “the second inflatable balloons”.  Note that claim language should stay consistent throughout the claims.
Within the second to last line of claim 44, please remove the numeral “23” from the claim.
Within the second line of claim 46, please replace “said support area” with “said pant waist support area” to avoid lack of antecedent basis issues.  Note that the names of elements should remain consistent throughout the claims.
Within the second line of claim 57, please replace “the free end” with “a free end” in order to avoid antecedent basis issues.
Within claim 58 please replace “the front part” (lines 1-2) with “a front part” and replace “the free end” (line 2) with “a free end” in order to avoid antecedent basis issues
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (please note claims 51-53 and 59) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the rear upper end" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the upper edge part" in lines 14-15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the previously introduced “upper edge”?  Note that depending claims 32, 35 and 36 also recite “the upper edge part”.
Claim 31 recites the limitation "the lower edge part" in lines 17-18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the previously introduced “lower edge”?  Note that depending claims 32, 35 and 36 also recite “the lower edge part”.
Claim 33 recites the limitation "said intermediate point" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the previously introduced “rear intermediate point”?
Claim 33 recites the limitation "the upper end of the leg" in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the “rear upper end” as previously recited or just an overall upper end as yet to be introduced?
Regarding claim 35, the applicant recites “a folding line” within the second line of the claim.  Is this the same folding line as introduced within claim 1?  If so, the applicant should use “said” or “the” before the phrase.  If not, the applicant needs to use terminology which distinguishes one from the other (For example: a first folding line and a second folding line or an outer folding line and an inner folding line).
Within line 7 of claim 35, the applicant recites, “a rear intermediate point of the corresponding leg”.  Is this the same rear intermediate point as introduced within claim 31?  If so, the applicant should use “the” or “said” before the phrase.  If not, the applicant needs to use terminology which distinguishes one from the other.
Claim 40 recites the limitation "the sealing section" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note that the sealing section is introduced within claim 38 which is dependent from claim 31.  The examiner suggests making claim 40 dependent from claim 38 or 39 and then making claim 38 dependent from claim 32.   
Claim 42 recites the limitation "the leg section" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 49 recites the limitation "the front upper end" in fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the upper edge part" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the previously introduced “upper edge”? 
Within lines 5-6 of claim 49, the applicant recites, “is also fixed to the rear upper end of the leg”.  Should this be “is also fixed the front upper end of the leg”?
Claim 49 recites the limitation "the lower edge part" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the previously introduced “lower edge”?  
Within lines 8-9 of claim 49, the applicant recites, “is also fixed to said rear intermediate point”.  Should this be “is also fixed to said front intermediate point”?
Regarding claim 50, the applicant recites that each of the second inflatable balloons is equal to the inflatable balloon of the corresponding leg.  How are the balloons equal?  Are they equal in size?
Claim 52 recites the limitations "the outlet" and “the outlet valve” in the second line of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 54, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 56, is the deflated balloon and the same as the inflatable balloon of base claim 31?  In other words, is the inflatable balloon of claim 31 the same balloon, in a deflated state, within claim 56?  As currently stated the applicant is reciting that both an inflatable balloon and deflated balloon exist in the rear part. 
All remaining claims are dependent form a rejected base claim and therefore also rejected under 35 U.S.C. 112(b).  

Allowable Subject Matter
Claims 31-60 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Note that all of US 3,550,820, US 3,556,361, US 5,458,265, US 8,118,200 and US 8,122,575 teach mannequins for pants comprising inflatable portions; however, none of the cited references teach the combination mannequin and inflatable balloon configuration as claimed. 

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732